Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 2, 5-11, and 18 have been cancelled. 
Claims 1, 3-4, 12-17, and 19 remain pending and stand rejected. 


Response to Arguments
	Applicant’s arguments made with respect to the rejection of claims 18-19 under 35 USC 112(b) are persuasive in view of the amendments filed 5/31/2022. 

	Applicant’s arguments made with respect to the rejections made under 35 USC 101 have been fully considered but are not persuasive. 
	Applicant initially argues that the claims provide an improvement to the functioning of a computer “by providing a system and method that allows a user to obtain disparate information (first and second data) without the user having to refine the position of interest” (p. 5-6). Applicant then focuses the arguments specifically on step 2B, alleging that the step of providing the first and second data without the user having to redefine the first user-defined position on the map ultimately “adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field”. The Examiner disagrees. 
	As amended, the claims do require a single definition of the position on the map from the user, and resultingly providing both a first and second set of data. This, however, amounts only to providing multiple sets of data in response to a single request, which is little more than retrieving those sets of data for transmission over the network. The Examiner therefor maintains that – even in view of without the user having to redefine the first user-defined position on the map – these elements represent routine and conventional computing functions such as receiving or transmitting data over a network, storing and retrieving information in memory, and/or presenting data (analogous to presenting offers) (see MPEP 2106.05(d)(II)). 
	Additionally, when evaluating whether a claim manifests an improvement to the functioning of the computer, the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. In this application, the specification places the application in the field of “providing information based on geographic parameters”, and further discusses the field of use in the “purchasing, selling, developing, or otherwise making decisions about real estate…” (p. 1-2). While various computing components are described in facilitating the invention (e.g., p. 4-5), they are only described at a high level of generality in facilitation of the abstract idea. Neither does the spec disclose improvements akin to those discussed by the courts (e.g., Enfish, LLC v. Microsoft Corp., (claims to a self-referential table for a computer database were directed to an improvement in computer capabilities and not directed to an abstract idea); McRO, Inc. v. Bandai Namco Games Am. Inc., (claims to automatic lip synchronization and facial expression animation were directed to an improvement in computer-related technology and not directed to an abstract idea); Visual Memory LLC v. NVIDIA Corp.,  (claims to an enhanced computer memory system were directed to an improvement in computer capabilities and not an abstract idea); Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 125 USPQ2d 1282 (Fed. Cir. 2018) (claims to virus scanning were found to be an improvement in computer technology and not directed to an abstract idea); SRI Int’l, Inc. v. Cisco Systems, Inc., (claims to detecting suspicious activity by using network monitors and analyzing network packets were found to be an improvement in computer network technology and not directed to an abstract idea). 
For at least these reasons, the Examiner maintains that the claims do not provide “significantly more” under step 2B. 

Applicant’s arguments made with respect to the rejections made under 35 USC 102(a)(1) have been fully considered but are not persuasive. 
On page 7, Applicant argues that the limitations of wherein the user was provided with the first data and the second data without the user having to redefine said first user-defined position on the map are sufficient to overcome the rejection over Tadman. The Examiner disagrees for the following reasons:
Tadman discloses the use of various filters or criteria (e.g., class, status, sale price, lot size, square feet, or hot sheet filters) (see: Fig. 3, 0054, 0082), which may be provided prior to defining the position or after defining the position. The results using the defined position are then provided in the interface of Fig. 8, which expressly depicts data of various types (i.e. data of first type, second type, etc.). More specifically, the data presented in Fig. 8 for the selected position/area includes data types such as (at least) supply data (e.g., active or pending listings), sales data (e.g., sold), and price data (e.g., “837 Pomeroy Av” listed at $339,000). Further, paragraph 0086 discloses presentation of school district boundaries, demographic information, or zoning information (i.e., community data), as well as tax information (i.e., economic data), amongst other data types (e.g., heat maps, parcel boundaries, geological information, topological information, etc.). 
Ultimately, Tadman at least discloses providing – which itself is broad and not necessarily limited to displaying – data of a first type (e.g., the active listing data, which is analogous to supply data as it represents the supply of available listings) and data of a second type (e.g. the price of respective listings, which is analogous to price data) at the same time in response to the same request without requiring the use of the data layers as previously discussed in reference to claim 18. This is also assuming that the Examiner need give patentable weight to the types of data. That is, the Examiner would also argue that the type of data displayed is non-functional descriptive material that does not distinguish the claimed invention from the prior art (see MPEP 2111.05). Ultimately the type of data that is provided as the first and second data does not distinguish the claimed invention from the prior art, and Tadman clearly provides plural types of data (e.g., Fig. 8). This is also consistent with the treatment of claims 5-10 in the Non-Final Action mailed 11/29/2021. 
From the above, it becomes clear that Tadman discloses providing data of a first type, of a second type, and so on for a defined position. It is also clear that the various types of data provided by Tadman is selected from the group consisting of economic data, community data, sales data, supply data, price data, and distress data. Furthermore, this data is provided responsive to an initial search that utilizes a defined position (user-defined position) to retrieve this data. While Tadman may enable further refinement, this initial search for and retrieval of the various data types is performed without the user having to redefine said first user-defined position on the map. As such, the Examiner maintains that Tadman anticipates the claims as amended. Notably, any changes in grounds of rejection has resulted from the change in scope by the provided amendments. 








Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 12-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 and parallel claim 13, claims 1 and 13 recite similar limitations, including “providing data of a second type in the first-user defined position selected by the user, wherein the user data provided is selected from the group consisting of…” (emphasis added). There is insufficient antecedent basis for the terminology the user data provided as the claims recite providing data of aa first type and data of a second type but do not provide user data. As best understood by the Examiner, the term the user data is intended to reference the second type data. Appropriate correction is required. 

Dependent claims 3-4, 12, 14-17, and 19 are rejected along with their respective independent claims 1 and 13. 

Further regarding dependent claims 3-4 and 14-16, each of these claims recites the phrasing “the data”, which renders the claims indefinite because it is unclear to which data the phrasing refers (i.e., to the data of a first type or the data of the second type). This is contrasted with claim 19, which clearly references “the data of the second type…”. For examination purposes, claims 3-4 and 14-16 will be understood to reference “the data of the first type or the data of the second type”. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-19, under Step 2A claims 1-19 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 13 as representative, claim 13 recites a method or providing information based on geographic parameters comprising: 
providing a map for display; 
receiving a user-defined position on the map; and 
providing data of a first type, wherein the first type data relates to the user-defined position on the map, and wherein the data provided is selected from the group consisting of economic data, community data, sales data, supply data, price data, and distress data; and, 
providing data of a second type in the first-user defined position selected by the user, wherein the user data provided is selected from the group consisting of economic data, community data, sales data, supply data, price data, and distress data, and wherein the user was provided with the first data and the second data without the user having to redefine said first user-defined position on the map.
	These limitations recite organizing human activity because they recite managing personal behavior and/or social interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which a user may define a position and receive information (first/second data) relating to the user-defined position. This represents the managing personal behavior and/or engaging in social interactions, which falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.

	Secondly, the limitations above are understood to recite a “mental process” as they can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Note that the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. The claimed limitations above can be performed with physical aids including a paper or otherwise physical map, pencil/pen, and/or other physical aids. (see MPEP 2106.04(a)(2)(III)). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that claim 13 does recite additional elements, including: 
a system comprised of:
one or more participant terminals operable to act as a client on a network; 
a computer operable to act as a server on the network and to communicate with each of the participant terminals over the network, the computer comprising: 
a memory configured to store a set of instructions; 
a processor configured to execute the set of instructions, 
Although reciting such additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 13 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 13 does not integrate the recited exception into a practical application.



Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to claim 13, taken individually or as a whole the additional elements of claim 13 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network, and/or
storing and retrieving information in memory
presenting data (analogous to presenting offers)
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, claim 13 does not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding dependent claims 14-17 and 19, claims 14-17 and 19 recite at least similar concepts and scope as recited in claim 13. That is, claims 14-17 and 19 recite further complexities descriptive of the abstract idea, resulting in a more complex abstraction. As such, the analysis under step 2A (prong 1) applied above is incorporated herein. 

Turning to step2A (prong 2), taken alone or in combination the elements of the dependent claims are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claims 14-17 and 19 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claims 14-17 and 19 do not integrate the recited exception into a practical application.
 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to the dependent claims, taken individually or as a whole the additional elements of claims 14-17 and 19 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network, 
storing and retrieving information in memory
presenting data (analogous to presenting offers)
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, claims 14-17 and 19 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 1, 3-4, and 12, claims 1, 3-4, and 12 recite substantially similar limitations and scope as recited in claims 13-17 and 19 such that at least similar analysis would be readily apparent to one of ordinary skill in the art. As such, claims 1, 3-4, and 12 are rejected using at least similar rationale as discussed above. 

Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 12-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadman (US 20100094548).

Regarding claim 13, Tadman discloses system for providing information based on geographicparameters comprising:
one or more participant terminals operable to act as a client on a network [see at least: Fig. 1, 0013, 0024-0025, 0027];
a computer operable to act as a server on the network and to communicate witheach of the participant terminals over the network, the computer comprising: a memory configured to store a set of instructions; and a processor configured to execute the set of instructions [see at least: Fig. 1, 0013, 0026-0027, 0031], wherein the set of instructions cause the processor to:
provide a map for display at one or more of the one or more terminals [see at least: Fig. 3,0056]; 
receive a user-defined position on the map [see at least: 0025, 0059 (custom polygon or custom radius), 0063, 0066, 0069, 0072]; and
provide data at one or more of the one or more terminals, wherein the data relates to the user-defined position on the map, wherein the user data provided is selected from the group consisting of economic data, community data, sales data, supply data, price data, and distress data [see at least: 0086, 0097, 0083, Fig. 8], 
Note: Tadman provides various types (i.e. data of first type, second type, etc.) including (at least) supply data (e.g., active or pending listings), sales data (e.g., sold), and price data (e.g., “837 Pomeroy Av” listed at $339,000),  community data (e.g., school district boundaries, demographic information, or zoning information), economic data (e.g., tax information), amongst other data types (e.g., heat maps, parcel boundaries, geological information, topological information, etc.) in response to an initial search that specifies a user position (see also: 0049, 0083, 0129, 0178; Non-Final Action mailed 11/29/2021, p. 12-13).  See also the discussion above under Response to Arguments, incorporated herein. 
wherein the data provided can be either selected by the user before defining the user-defined position or after defining the user-defined position [see at least: Fig. 3, 0054, 0082, 0157); 
Additional Comment: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. The language that follows “can be” does not require steps to be performed or otherwise limit the claim to a particular structure (see: MPEP 211.04(I)). Furthermore, Tadman discloses the use of various filters or criteria (e.g., class, status, sale price, lot size, square feet, or hot sheet filters) (see: 3, 0054, 0082), which may be provided prior to defining the position or after defining the position.    Thus, even assuming arguendo the optional language does in fact limit the claim (which the Examiner does not acquiesce), the claims are anticipated as Tadman discloses receiving the filters/criteria either before or after defining the position (i.e., the before/after is recited in the alternative). Notably, the user may also refine a search (see: 0157), which would qualify as after defining the position. 
providing data of a second type in the first-user defined position selected by the user, wherein the user data provided is selected from the group consisting of economic data, community data, sales data, supply data, price data, and distress data, and wherein the user was provided with the first data and the second data without the user having to redefine said first user-defined position on the map [see at least: 0086, 0097, 0083, Fig. 8]. 
Note: Tadman provides various types (i.e. data of first type, second type, etc.) including (at least) supply data (e.g., active or pending listings), sales data (e.g., sold), and price data (e.g., “837 Pomeroy Av” listed at $339,000),  community data (e.g., school district boundaries, demographic information, or zoning information), economic data (e.g., tax information), amongst other data types (e.g., heat maps, parcel boundaries, geological information, topological information, etc.) in response to an initial search that specifies a user position (see also: 0049, 0083, 0129, 0178; Non-Final Action mailed 11/29/2021, p. 12-13).  See also the discussion above under Response to Arguments, incorporated herein.
14. The system of claim 13 wherein the data is displayed adjacent to the map [see at least: Fig. 8 (right column)].

15. The system of claim 13 wherein the data is displayed on the map [see at least: Fig. 8, 0083]. 

Additional comment on claims 14-15: the arrangement of the data, despite being taught by Tadman, does not itself distinguish the invention from the prior art. This is because this arrangement is merely rearranging the parts, which does not render a combination of elements unobvious. See MPEP 2144.04(VI)(C). 

16. The system of claim 13 wherein the data is displayed as an intensity map overlaying the map [see at least: 0086 (heat map)].
Note: the heat map (intensity map) may be displayed as data layers integrated into the map (i.e. layers overlaid) depicted as the map results page. 

17. The system of claim 13 wherein user generated information is communicated to the server by one or more terminals of the one or more terminals [see at least: 0053, 0081-0082].
Note: the spatial and non-spatial criteria (which are generated by the user) are communicated to the server as search parameters. 

	Regarding claims 1, 3, and 12, these claims recite substantially similar limitations and scope as recited in claims 13, 14, and 16 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, claims 1, 3 and 12 are rejected under at least similar rationale as discussed above. 
4. The method of claim 1 wherein the data includes data relating to one or more geographic positions, wherein the one or more geographic positions includes at least one of a nation, a state, a county, a city or a zip code [see at least: 0072].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tadman in view of Kellogg (US 20130211927 A1).

Regarding claim 19, Tadman discloses all of the above as noted including enabling user search by a defined geographic region and presenting first information to the requesting user in the form of results within the defined region. Tadman, however, does not disclose wherein the data of the second type relates to a larger geographic area that encompasses the user-defined position on the map. 
To this accord, Kellogg discloses a real-estate search system where the results include a second type of data (e.g., a home outside the desired search area) in addition to results within the area (e.g., a first type of data). Further, as the search is performed over all homes and the results include homes from within and outside the defined area, the second data (homes outside the area) relates to a larger geographic area that encompasses the user-defined position (i.e., the user defined area plus outside areas) [see at least: 0255-0256; see also: 0252, 0254]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tadman to have included second type of data such as that disclosed by Kellogg in order to have provided a lossless query engine that enabled the user to make a fully informed decision [see at least: Kellogg: 0256]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619